DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 12/2/2022.    Claim 1-20 has been examined and are currently pending. 



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for a provisional application filed on 12/2/2019.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 11 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 11, Steps 1-2 of, 
providing an interactive graphical interface displaying at least one item for sale, each of the items for sale associated with at least one interactive area of the graphical interface; and 
transferring a social currency to an account of a user in reaction to the user interacting with a preselected one of the interactive areas, the social currency configured to be deducted from a sales price of one of the items for sale when purchased by the user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions).

In addition, claim 11, step 1-2 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/provide GUI display item, can observe/transfer money/currency to a user.               

Further, Step 1, of (“providing GUI displaying item….”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely providing/displaying/presenting data/information.  


Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a graphical interface). Other than reciting “providing a graphical interface”, nothing in the claim element precludes the step from practically being performed in the mind.   The steps are not performed by a machine/serve/computing device.  There is no specificity regarding any technology, just broadly, a processor executes the programming instructions, obtaining/providing/storing information, and a GUI to display information.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 11 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices/GUI are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 11 (step 2B):  The additional element (i.e. a GUI), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 11). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0022, 0023, 0026]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0022, 0023, 0026] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 12-20, are merely add further details of the abstract steps/elements recited in claim 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 12-20 are also non-statutory subject matter.

Independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 1, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 11.  

Further, the components (i.e. a graphical interface) described in independent claim 1, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/collect/provide/storing/ transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 11). 

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-10 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent Claim 1 are directed to a platform/system/apparatus as described in the preamble.  There’s nothing in the body of the claim that’s structural. Examiner notes that claim 1 recites a system but the claims do not positively recite any elements that necessarily constitute a system, such as computer hardware. There is no structure or hardware cited in the system.  Examiner further notes that claim 1 recites a system comprising graphical interface to display information, which reasonably can consist of purely software components described in the specification ([0011, 0012, 0022, 0023, 0026]).   Software per se, is not considered one of the four statutory categories. Using this interpretation, Examiner finds claim 1 void of system/apparatus structure and fails to belong to an appropriate statutory subject class.  

Dependent claims 2-10 do not cure the deficiency of claim 1. Therefore, claim 1-10 are rejected under non-statutory subject matter.  See MPEP 2105 and 2106.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paliga et al. (hereinafter, Paliga, US 2021//0118269), in view of Carlson et al. (hereinafter, Carlson, US 2017/0098234).

As per claim 1, 11, Paliga discloses an online retail platform and a method, 
comprising:
an interactive graphical interface displaying at least one item for sale, each of the items for sale associated with at least one interactive area of the graphical interface (Fig. 2B, Summer Sale 2019 Collection, item 352, [0003, A grid of GUI elements is displayed and a shopping cart. The GUI elements relate to items such as discounts, apps (for example loyalty apps), products, collections…]); and 
the social currency configured to be deducted from a sales price of one of the items for sale when purchased by the user (Fig. 2B, -$5.00 discount Fall 2019, [0109] f. Discounts—a discount tile is the interface for the user to apply a particular discount; the Fall 2019 $5 discount tile in FIG. 2B is an example of a discount tile, 0052, The adaptive grid engine 202 has a discount engine 302 for implementing discount tiles. When a discount tile is selected to be displayed, the discount engine controls the display of the tile, and controls user inputs selecting the application of a discount on one or more items in the shopping cart, 0153, tapping on the tile will automatically apply the discount to the cart]).


However, Paliga does not explicitly disclose, 
a social currency configured to be transferred to an account of a user in reaction to the user interacting with a preselected one of the interactive areas,
Carslon teaches (Fig. 16, item 501, 502, 505, 507, Fig. 17, item 523, Fig. 22, item 537, Fig. 24, item 623, Fig. 25, item 625, [0337. In one embodiment, the advertisement (523)
includes at least two offers (186). A first offer (186) of the advertisement (523) is configured to provide a benefit of the user (101) if the user (101) makes a purchase from the merchant (e.g., via the merchant website (611), or from an offline retail store of the merchant)……A second offer (186) of the advertisement (523) presented by the portal (143) is customized and/or personalized based on the transaction profile (127, 131, or 341) of the user (101). For example, the portal (143) may not provide the second offer (186) for some users (101), but present the second offer (186) to invite the viewers to interact with the advertisement (523) for a reward without having to make a purchase that is required by the first offer (186). For example, the portal (143) is configured to offer different amounts of benefits for the reward to different users (101), based on the transaction profile (127, 131, or 341) of the user (101) and/or other
information]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paliga’s method by including digital currency, as disclosed by Carlson.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and incentive.


As per claim 2, 12, Paliga further discloses, however, Paliga does not explicitly teach wherein the social currency is a digital currency.
Carlson teaches (Fig. 12, item 403, Fig. 13, item 405, Fig. 22, item 537, Fig. 24, item 623, Fig. 25, item 625).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paliga’s method by including digital currency, as disclosed by Carlson.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and incentive.

As per claim 3, 13, Paliga further discloses, wherein the social currency is transferred to the user in reaction to the user interacting with one of the interactive areas associated with making a purchase of the item for sale ([0052, The adaptive grid engine 202 has a discount engine 302 for implementing discount tiles. When a discount tile is selected to be displayed, the discount engine controls the display of the tile, and controls user inputs selecting the application of a discount on one or more items in the shopping cart, 0153, tapping on the tile will automatically apply the discount to the cart, 0051, The tile selector and state manager 300 makes these determinations based on the received
customer information, shopping cart data, and grid configuration. The adaptive grid engine 202 may have access to third party data 210 and/or communicate with the e - commerce platform 100; this may be through other components of the POSDAD 152, 0052]).


As per claim 4, 14, Paliga further discloses, however, Paliga does not explicitly disclose, wherein the social currency is transferred to the user in reaction to the user interacting with one of the interactive areas associated with acquiring more information regarding the item for sale.
Carlson teaches (Fig. 16, item 501, 503, 505, 507, Fig. 17, item 523, Fig. 24, item 623, Fig. 25, item 625).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paliga’s method by including digital currency/popup window, as disclosed by Carlson.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and incentive.


As per claim 5, 15, Paliga further discloses, however, Paliga does not explicitly disclose,
wherein the social currency is transferred to the user in reaction to the user interacting with one of the interactive areas associated with sharing information regarding the item for sale to other users of the retail platform. 

Carlson teaches ([0128. In one embodiment, the advertisement is forwarded to the ATM via the data stream for authorization. In another embodiment, the ATM makes a separate request to a server of the transaction handler (103) (e.g., a web portal) to obtain the advertisement. Alternatively, or in combination, the advertisement (including the coupon) is provided to the user (101) at separate, different points of interactions, such as via a text message to a mobile phone of the user (101), via an email, via a bank Statement, etc., 0315. In one embodiment, an offer or advertisement (e.g.,
523 as shown in FIG. 24) is embedded in a web page provided (613) by a publisher website (609), such as a Search engine, an online newspaper site, a social networking
site, a blog, etc., 0333, FIGS. 24-25 illustrate screen images of a user interface to track and reward user interactions according to one embodiment. In FIG. 24, the advertisement (523) is embedded in the web page of the publisher website (609).
The web page is identified by the URL address (624) used in the browser (601) to load the web page]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paliga’s method by including digital incentive, as disclosed by Carlson.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and incentive.



As per claim 6, 16, Paliga further discloses,
wherein the retail platform indicates the value of the social currency to be transferred in reaction to the interacting with the one of the interactive areas (Fig. 2B, -$5.00 discount Fall 2019,  0109] f. Discounts—a discount tile is the interface for the user to apply a particular discount; the Fall 2019 $5 discount tile in FIG. 2B is an example of a discount tile, 0052, The adaptive grid engine 202 has a discount engine 302 for implementing discount tiles. When a discount tile is selected to be displayed, the discount engine controls the display of the tile, and controls user inputs selecting the application of a discount on one or more items in the shopping cart, 0153, tapping on the tile will automatically apply the discount to the cart).

As per claim 7, 17, Paliga further discloses, however, Paliga does not explicitly disclose, wherein the value of the social currency to be transferred is displayed in a pop-up window of the graphical interface.
Carslon teaches (Fig, 17, item 523, 521, Fig, 24, item 623), 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paliga’s method by including popup window, as disclosed by Carlson.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and incentive.

As per claim 8, 18, Paliga further discloses, wherein a value of the social currency to be transferred to the account of the user is determined by a seller of the item for sale associated with the corresponding interactive area ([0212, Discounts may be used by merchants to attract customers and assess the performance of marketing campaigns. Discounts and other custom price systems may be implemented on top of the same platform piece, such as through price rules (e.g., a set of prerequisites that when met imply a set of entitlements). For instance, prerequisites may be items such as “the order subtotal is greater than $100” or “the shipping cost is under $10”, and entitlements may be items such as “a 20% discount on the whole order” or “$10 off products X, Y, and Z”. Fig. 2B, -$5.00 discount Fall 2019, Fig. 2C, -$10% Discount Summer Sale, [0109] f. Discounts—a discount tile is the interface for the user to apply a particular discount; the Fall 2019 $5 discount tile in FIG. 2B is an example of a discount tile]).


As per claim 9, 19, Paliga further discloses, wherein the retail platform prioritizes a displaying of the items for sale based on the value of the social currency to be transferred to the user ([0212, Discounts may be used by merchants to attract customers and assess the performance of marketing campaigns. Discounts and other custom price systems may be implemented on top of the same platform piece, such as through price rules (e.g., a set of prerequisites that when met imply a set of entitlements). For instance, prerequisites may be items such as “the order subtotal is greater than $100” or “the shipping cost is under $10”, and entitlements may be items such as “a 20% discount on the whole order” or “$10 off products X, Y, and Z”, Fig. 2B, -$5.00 discount Fall 2019, Fig. 2C, -$10% Discount Summer Sale).


As per claim 10, 20, Paliga further discloses, however, Paliga does not explicitly disclose, wherein each of the interactive areas associated with the transfer of the social currency is marked by a symbol visible to the user. 
Carlson teaches (Fig. 17, item 523, Fig. 19, item 527, Fig. 20, item 533, Fig. 24, item 523, 623).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paliga’s method by including digital incentive popup, as disclosed by Carlson.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and incentive.



The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Simon (US 2021/0004855, teaches depositing an incentive offer to a digital wallet in response to a feedback/survey).
Roberts et al. (US 2013/0282458, teaches increasing customer participation by giving incentive),
Stoll et al. (US 2013/0311337, discloses that the server system detects stores one or more vendor profiles, wherein each vendor profile is associated with a particular vendor and includes one or more vendor category scores. The server system then receives a purchase request from a user of the server system, wherein the purchase request includes a product or service to be purchased).
Tennenholtz et al. (US 2012/0158477, teaches providing incentives and rewards to entities who participate in propagating the information, allowing heavy influencers to gain from their influence while the marketer rewards them),
Baum (US 2013/0132220, disclose social group buying),
Kiciman et al. (US 2010/0125490, Social network referral coupon), 
Wenger et al. (US 2014/0297380, providing a system/method to enable a user to add an incentive displayed along with content on a networked television to a digital wallet associated with the user), 
Sun et al. (US 2014/0164087, Social media influence based rewards),
Atazky et al. (US 2013/0304585, Advertising and Incentives over a social network), 
       


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681